            Case 2:18-cr-00132-RAJ Document 917 Filed 03/19/21 Page 1 of 1




 1                                                           The Honorable Richard A. Jones
 2
 3
 4
 5
 6
 7
                       UNITED STATES DISTRICT COURT FOR THE
 8
                         WESTERN DISTRICT OF WASHINGTON
 9                                 AT SEATTLE
10
      UNITED STATES OF AMERICA,                        NO. CR18-132 RAJ
11
                           Plaintiff
12
                      v.                               ORDER GRANTING UNITED STATES’
13                                                     MOTION TO FILE A BRIEF IN EXCESS
      PATRICK DYON WILLIAMS,
                                                       OF TWELVE PAGES
14
                           Defendant.
15
16         The Court, having reviewed the Motion of the United States to File a Brief in
17 Excess of Twelve Pages, and having found good cause, hereby states:
18         IT IS HEREBY ORDERED that the Motion (Dkt. # 913) is GRANTED. The
19 United States may file its Response to Patrick Dyon Williams’ Motion for Reduction in
20 Sentence Pursuant to 18 U.S.C. § 3582(c)(1) that does not exceed 18 pages in length.
21         DATED this 19th day of March, 2021.
22
23                                                  A
24                                                  The Honorable Richard A. Jones
25                                                  United States District Judge
26
27
28
     ORDER GRANTING UNITED STATES’ MOTION TO                           UNITED STATES ATTORNEY
                                                                      700 STEWART STREET, SUITE 5220
     FILE A BRIEF IN EXCESS OF TWELVE PAGES /
                                                                        SEATTLE, WASHINGTON 98101
     United States v. Williams, CR18-132 RAJ - 1                              (2060 553-7970
